DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over JP’815 (JP 2017-056815) in view of JP’709 (JP 03-169709).
Regarding claims 1-2, JP’815 teaches a pneumatic tire comprising a pair of bead portions, a pair of sidewalls, a carcass, and a tread.  Each bead portion comprises: a bead core (34), an inner bead apex (36), and an outer bead apex (24) (claim 2). 
FIG. 1 illustrates a tire incorporated to a rim R wherein the rim R is a regular rim and the tire is filled with air having an internal pressure adjusted to the normal internal pressure (page 5 of the machine translation). See annotated FIG. 1 below. 

    PNG
    media_image1.png
    952
    1442
    media_image1.png
    Greyscale

FIG. 1 of JP’815 illustrate a working example tire having an angle theta that is about 51°, slightly outside the claimed range.  However, JP’815 teaches a thickness t to thicknes tL is preferably between 80% and 120% for tire durability (FIG. 2 and page 15 of the machine translation).  When the thickness t approaches 80% of tL, the carcass profile results with an increased angle theta.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’815 with the claimed angle in a range from 55 to 75 degrees with respect to the tyre radial reference line since JP’815 teaches a thickness t is 80%-120% of tL for tire durability and providing the working example tire such that t approaches 80% of tl would reasonably result in satisfying the claimed range. 
JP’815 does not recite h1/H is equal to or less than 50%.  However, JP’709 teaches a pneumatic tire for passenger cars comprising a carcass having h/H = 0.460-0.495 to improve driving comfort without deteriorating steering stability (FIG. 1 and abstract).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’815 with the claimed ratio of h1/H equal to or less than 50% since JP’709 teaches a pneumatic tire for passenger cars comprising a carcass having h/H = 0.460-0.495 for the benefits of driving comfort without deteriorating steering stability. 
Regarding claim 3, the claimed ratio h2/h1 = 0.7-1.0 provided in the tire of JP’815 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’815 teaches Hks = 55%-95% of Hw (page 16 of the machine translation). 
Regarding claims 4 and 8, FIG. 2 of JP’815 reasonably illustrates the claimed limitation.
Regarding claim 5, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’815 with “at the maximum thickness location, a thickness (t1) of the outer apex portion is in a range of from 0.52 to 0.6 times the maximum thickness (t0) because JP’815 teaches thickness tk to thickness t is preferably 10%-70% (page 15 of the machine translation). 
Regarding claims 6 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the tire of JP’815 with “a whole thickness (TA) of the at least one bead portion from a tyre inner surface to the tyre outer surface is in a range of from 9 to 15 mm” since JP’815 discloses tk = 1-6 mm (page 14 of the machine translation), tk = 10%-70% of t (page 15 of the machine translation), and t = 80%-120% tL (page 15 of the machine translation).
Regarding claims 7 and 10-13, the claimed radial height h5 = 10-20 mm provided in the tire of JP’815 would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since JP’815 discloses LA = 5-20 mm (page 7 of the machine translation). 
Additional references of interest
US 2016/0236521 (Yukawa): see FIG. 2. 
US 5,016,697 (Noma et al.): see FIG. 1.
US 2013/0048183 (Ichihara): see FIG. 1
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDRA LY whose telephone number is (571)270-7060.  The examiner can normally be reached on Monday-Friday, 8:00-5:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENDRA LY/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        03/23/2021